 602DECISIONSOF THE NATIONALLABOR RELATIONS BOARDARA Services,Inc:and=CommunicationsWorkers ofAmerica;AFL-CIO,Petitioner:Case 16-RC-881110 April 1987DECISION ON REVIEW AND ORDERREMANDINGBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 12 November 1985 the Regional Director forRegion 16 issued a Decision and Order in this pro-ceeding in which hedismissedthe instant petitionbased on his fording that jurisdiction should not beassertedover the Employer under the test set forthinNational Transportation Service,240 NLRB 565(1979).In sodoing, the Regional Director foundthat the relationship between the Employer and theStephen F. Austin University,' a nonprofit educa-tional institution operated by the State of Texasand exempt from the Board's jurisdiction, was suchthat the Employer did not exercise sufficient con-trol over its employees' wages, hours, and workingconditions to enableit to engage in meaningful bar-gaining with a labor organization.In accordance with Section 102.67 of the Board'sRules and Regulations,the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion,and a motion to remand and reopen therecord for newly discovered evidence. The Boardgranted the Petitioner's request for review by un-published order dated 24 March 1986,2 and held inabeyance the Petitioner's motion to remand andreopen.On 30 June the Board remanded the instant caseto the Regional Director for further considerationconsistentwith its recently issued decisions inRes-Care, Inc.3andLong Stretch Youth Home,4includ-ing, if necessary,a reopeningof the record.5 On 22August, after the parties were afforded an opportu-nity to submit briefs on the issue, the Acting Re-gionalDirector issued a Supplemental Decisionand Order reaffirming the findings and conclusionsof the 12 November 1985 decision that jurisdictionshould not be asserted over the Employer.Thereafter, on 12 September, the Petitioner fileda timely request for review, contending that theActingRegionalDirector erred in concluding thataHereinafter referred to as "theUniversity."2All dates are in 1986 unless otherwise noted.6 280 NLRB 670 (1986) (Member Stephens concurring and dissenting).280 NLRB 678 (1986) (Chairman Dotson dissenting,Member Ste-phens concurring).bThePetitioner'smotion to remand and reopen was referred to theRegionalDirectorin the Board's remand.Both the Petitioner and theEmployer subsequently notified the Regionthat theydid not desire a re-opening of the hearing,and both filedsupplementalbriefswhich wereconsideredby theActing Regional Directorthe control retained by the exempt entity, over theessential terms and conditions of the Employer'semployees is the type of direct economic controlthat precludes collectivebargaining.By : unpub-lished order dated 28 November, the Boards grant-ed the Petitioner's request for review.The National Labor RelationsBoardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the entire record in thisproceeding with respect to the issues under reviewand makes the following findings. In December1984, the University was advised that state appro-priationswere going to be reduced, and it beganlooking for ways to increase revenue and reducecosts. It was determined that by contracting outfood services formerly provided by the Universityitself (including the operation of two cafeterias, acatering service, and a banquet hall), a substantialsavings would be realized. Bids were solicited andbidders were interviewed by a food service com-mittee consistingof University administrators, fac-ulty, and students.The choice was narrowed to two companies, in-cluding the Employer, and these bidders were in-formed that certain benefits must be included in thebids as a result of a consent decree entered into be-tween the University and members of a Federalclass action suit alleging that the University violat-ed Title VII of the Civil Rights Act of 1964.7 Mostof the food service workers were included as mem-bers of theclass.To satisfy the University's obliga-tions under the consent decree, the University re-quired the bidders to agree to offer employment toall the then-current University food service em-ployees at salaries equal to or greater than thosetheywere receiving from the University, to at-tempt to accomplish any reduction in current staffby attrition rather than layoff, and to offer currentemployees a benefit package specified by the Uni-versity. It was explicitly acknowledged, however,that the successful bidder would possess the rightto terminate any employee for cause.The benefit package mandated by the Universityincluded the same benefits (holidays, sick leave,and vacation policies) the University had provided,aswell as the payment of a fixed percentage ofSocial Security taxes for all employees working inexcess of 20 hours per week, the contribution of upto $85 per month to each employee's health andlife insurance plan (coverage comparable to theUniversity's plan), and the offer of a retirement6Chairman Dotson and Members Johansen,Babson,and Stephens.7 Annie Al. Carpenter v. Stephen F. Austin State University,Civil ActionNo. TY-74-214-CA (ED. Tex.), consent decree filed 28 April 1984.283 NLRB No. 89 ARA SERVICESprogram similar to that of the Teachers RetirementSystem of Texas, 'with payment of a specified per-centage of the cost of such a program for each em-ployee into an independently supervised retirementplan. The University also required that the success-ful bidder carry workers'compensation insuranceand statedamounts of public liability and propertydamage insurance.The University and the Employer executed aletter ofagreementon 11 July 1985, and the Em-ployer took over the University's food service op-erationsin August 1985. At the time of the hearingin this case(October 1985), a formal contract be-tween the parties was in effect, but had' not yetof operation for the cafeterias and requires that cer-taintypes and quality of food be served. In addi-tion, it reserves the right to approve or disapprovethe Employer's -selection of a food service manag-er, and the record shows that the University tookan active role in interviewing applicants for thatposition, rejecting at least three before DouglasGoade was selected. In addition, the Employer uti-lizesUniversity offices, telephones, appliances, andkitchen utensils; does not pay rent for any of thefacilities; and requires that its employees adhere tothe University's general employment rules and per-sonalconduct rules.The ActingRegionalDirector, after applyingRes-CareandLong Stretch,concluded that "thecontrol of employee wages and other benefits ismore closely allied to that present inRes-CarethanLong Stretch."Thus, he affirmed the previous orderdismissingthe petition. Contrary to the Acting Re-gionalDirector,we find that it would effectuatethe purposes and policies of the Act to assert juris-diction over the Employer.InRes-Care,the Board reaffirmed the basic two-fold inquiry enunciated inNational TransportationService,8for determining when assertion of jurisdic-tionover an employer providing services to or foran exempt entity is appropriate. Further, the Boardstated that henceforth it would examine not onlythe control over essential terms and conditions re-tained by the employer, but also the scope and,degree of control exercised by the exempt entityover the employer's labor relations, to determinewhether the employer is capableof engaging inmeaningfulcollective bargaining.The Board concluded inRes-Carethat it was theexempt entity (the Department of Labor) that, in8 InNational Transportation Service,the Board majority stated that theinquiry is "whether the employer itself meets the definition of `employer'in Section 2 ( 2 ) of the Act and,if so ... whether the employer has suffi-cient control over the employment conditions of its employees to enableitto bargain with a labor organization as their representative." 240NLRB at 565.603every,sense, retained the ultimate discretion for set-tingwage and benefit levels; thus, the exemptentity effectively precluded the employer from en-gagingin collectivebargaining.Although the em-ployer initially set the wage and benefit levels foreach job classification in its operating budget, theBoardnoted that the budget required approval bythe exempt entity and, once approved, became thebasis for the contract price. In addition, the em-ployerwas required to obtain approval from theexempt entity of the wage ranges to be paid to theemployer's employees, including a maximum foreach classification, and the substantive terms ofseveral employee benefits. The contract specificallyprovided thatanyproposed changes in the ap-proved wage ranges or fringe benefit plans had tobe submitted to the exempt entity for approval,along with any proposed changes in the staff man-ningtable, labor grade schedule, or salary sched-ule.In the instant case, the Acting Regional Directorfound that the University controls the base wagesand benefits of all ex-University employees em-ployed by the Employer, but that it does not exer-cise similarcontrols over new hires. However, hefound no indication that the Employer will be in aposition to hire new employees or to raise wagesand fringe benefits of its current employees abovethe level mandated by the University. Thus, henoted that the food service operations wereoverstaffed when the Employer initiated its oper-ations, and,therefore, there wereno existing plansto hire new employees in the foreseeable future. Healso noted that the base wages set by the Universi-ty were higher thansimilarindustry wages in thegeographicalarea.Accordingly, he concluded thatthe Employer does not sufficiently control the em-ployment conditions of its employees to enable it toengage in meaningful bargaining.We disagree with the Acting Regional Director'sconclusion. As the record clearly shows, there areno line-by-line budgetary controls imposed uponthe Employer by the University, and there are nolimitationsor controls upon any expenditures bythe Employer. Moreover,, the circumstances underwhich the Employer agreed to offer employmentto all then-current food service employees (atwages equalto or better than their current wages),aswell as the "one-time only" benefit package itagreed to offer them, in no way prevents the Em-ployer from exercising its discretion in these areasin the future, as both the Employer's food servicemanager andthe University's general counsel testi-fied.Thus, the initial wages and all amounts specif-ically set forth in the benefit 'package are ""mini-mums,"not maximums,and no one disputes that 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Employer is free to pay more than the mini-mum, wage mandated by the parties'agreement toex-University employees or to any new employeesitmay hire,to add additional holidays and otherbenefits,or to offer other retirement options. Fur-ther,we note that although the Acting Regional-Director speculated that the Employer most likelywill not be in a position to hire any new employeesfor some time,the record contains testimony indi-cating that the Employer already may have doneso.In this case,we find that the exempt entity doesnot exercise such control over the Employer'slabor relations policies as would oust the Employerof the final say over decisions affecting the "coregroup of`basic bargaining subjects,"' and therebyprohibitmeaningful bargaining.Res-Care,_supra,slip op. at 12. Unlike the situation inRes-Care,min-imum guidelines mandated by the University inorder to comply with the consent decree aremerely that-"guidelines." The Employer is free todetermine for itselfanyincreases in wages and/orbenefits-afforded ex-University employees,so longas they satisfy the specified minimums,and may es-tablish and modify wages and benefits paid to itsother employees without any limitations whatso-ever.It is clear that these initial limitations imposedby the University on the Employer are designed toensure that,the obligations agreed to by the Uni-versity in- the consent decree are,met, even' thoughit has chosen to contract out the food service oper-ation_Based on the above,we find-that the-minimumguidelines imposed by the University do not affectthe Employer's ultimate discretion over wage andbenefit levels.Long Stretch Youth Home,supra, slipop. at 11.Indeed,the limitations imposed by theminimum guidelines constitute an even lesser con-strainton the Employer'sability to engage, inmeaningful collective bargaining than was presentinLong Stretch.We therefore conclude that theEmployer retains substantial control over all eco-nomic matters which are central to the employer-employee relationship andwhich enable it toengage in meaningful collective bargaining, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.Accordingly,the -Acting,RegionalDirector'sSupplementalDecision andOrder is reversed,and we shall reinstate the peti-tion and remand the proceeding to the RegionalDirector for further appropriate action.-ORDERThe petition in Case 16-RC-8811 is-reinstatedand remanded to the Regional Director for appro-priate action.